DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s filed response on 10/28/2021 has been received.
Claims 1-84, 94 and 100-104 have been cancelled.
Claims 85-93, 95-99 are pending and under examination. 
The rejection on Claim 94 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is moot due to cancellation. 
The rejection on Claim 85-99 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Svenson et al. (Rhematology 2007 46:1828-1834) in view of Fox et al. (US 20120258118) and/or Grenier et al. (US 20080020401) is withdrawn due to the amended feature of anti-CD3 antibody because none of the references of Svenson, Fox, and/or Grenier discloses or suggests therapeutic anti-CD3 antibody.  
The rejection on Claims 100-104 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Svenson et al, Fox and Grenier et al. as applied to claim 85-99 above, and further in view of Feagan et al. is withdrawn because of the cancellation. 
A new ground of rejection is set forth below based on the newly amended feature. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 85-93, 95-99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Svenson (II)(US 20090035216) in view of Fox, Grenier, and Carpenter (Blood 2002 Vol. 99:2712-2719).

Note, the previous Svenson (I) reference (Rhematology 2007 46:1828-1834) inventor was later filed a patent application ((II) US 20090035216 cited herein) in disclosing and suggesting a method for determining the presence or level of a generic therapeutic antibody in a sample.  Svenson (II) teaches contacting a labeled probe with the sample containing the therapeutic antibody to form a labeled complex and then subject the labeled complex to size exclusion chromatography to separate labeled complex and free complex (See section 0097, 0100 and claim 11).   However, Svenson does not explicitly teach using a standard curve where a known amount of the labeled therapeutic antibody is used to calculate the level of therapeutic antibody in a sample. Nevertheless using standard curve for quantitation is well-known and commonly practiced in the field. 

Similarly, Grenier et al. also teach measuring the level of a therapeutic antibody in the sample by using labeling technique and quantifying the level of the therapeutic drug by a standard curve by a series of diluted therapeutic antibody drug (See section 0043). 

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have used an alternative assay methodology, such as using a standard curve of the known amount of therapeutic antibody as taught by either Fox and/or Grenier et al. for the measuring the level of the therapeutic antibody in a sample with reasonable expectation of success because using standard curve for quantitation is well-known and commonly practiced in the field.  


Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to measure the level of a therapeutic antibody drug in a sample, and there were a number of methodologies available to do so, such as RIA-size exclusion chromatograph, ELISA with standard curve.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  

As to the measuring specific anti-CD3 (e.g. visilizumab), Svenson does not explicitly disclose measuring anti-CD3 therapeutic antibody. The so-called anti-CD3 therapeutic antibody has been shown providing the advantages of longer half-life in vivo and reduction of activation of human 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Carpenter to measure the level of anti-CD3 therapeutic antibody in the patients for pharmacokinetics, safety and immunosuppressive studies because immunotherapy offers advantages in treating a variety of diseases, and the data of pharmacokinetics and immunosuppressive activities are a must for assessment of the efficacy/safety for use of the therapeutic antibody. One ordinary skill in the art would have been motivated to apply the same method as recited in the claim to measure different therapeutic antibody with reasonable expectation of success because it merely involves applying to another antibody but the detecting principles remain the same. 

With regard to claim 88, there is no washing step. 

With regard to claim 93, switching fluorescence label is routine in the field to avoid isotope contamination (i.e. I125 )(see section 0112).

With regard to claim 95-99, the same anti-CD3 antibody (humanized monoclonal antibody) inherently is an IgG1 antibody and can treat inflammatory bowel disease and Crohn’s disease.

4.	Double patenting rejections over (1) U.S. Patent No. 8574855; (2) U.S. Patent No. 9506920; (3) U.S. Patent No. 10386366 are maintained as indicated by applicants to hold in abeyance until allowable subject matter is identified by the Office. 

					Conclusion 
5. 	No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641